Citation Nr: 1207408	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for a left wrist disability, arthritis of the right index finger, disability of the knees, bilateral hearing loss, tinnitus, sleep disorder, gastritis, diverticulitis, right inguinal hernia repair, and frequent urination.

2.  Entitlement to service connection for Human Immunodeficiency Virus (HIV).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant; K. A., Appellant's wife


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981, May 1984 to May 1985, November 1987 to March 1988, February 1999 to October 1999, and from October 2004 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in July 2011 at the RO.  A transcript of the hearing is of record.  


FINDING OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he was withdrawing his appeal concerning claims of service connection for a left wrist disability, arthritis of the right index finger, disability of the knees, bilateral hearing loss, tinnitus, sleep disorder, gastritis, diverticulitis, right inguinal hernia repair, and frequent urination.

2.  The evidence demonstrates that the Veteran's currently diagnosed HIV is related to his active duty service.



CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) pertaining to claims of service connection for a left wrist disability, arthritis of the right index finger, disability of the knees, bilateral hearing loss, tinnitus, sleep disorder, gastritis, diverticulitis, right inguinal hernia repair, and frequent urination have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for entitlement to service connection for HIV have been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal pertaining to claims of service connection for a left wrist disability, arthritis of the right index finger, disability of the knees, bilateral hearing loss, tinnitus, sleep disorder, gastritis, diverticulitis, right inguinal hernia repair, and frequent urination and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeal and they are dismissed.



      CONTINUE ON THE NEXT PAGE

Service Connection for HIV

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

In the decision below, the Board grants service connection for HIV.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 or other law should be undertaken.  However, given the entirely favorable nature of the decision being rendered, further development under the VCAA or other law is not required.

The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred due to service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Certain chronic diseases will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b). 

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under 38 C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Application of Law to Facts

As stated above, the Veteran served on active duty from October 2004 to August 2006 (the pertinent period of service for the Veteran's current appeal), with additional periods of service prior to October 2004.  The Veteran testified at the July 2011 Board hearing contending that he was infected with HIV during a bone graft surgery in 2005 and was diagnosed in 2007 during a routine flight physical.  He further stated that in May 2007 he helped a bloodied, injured man and that he had cuts on his hands while he was on "active duties for special duties."  The Veteran argues that other than these two instances, he is not aware of any additional circumstances in which he may have been infected with HIV.  Furthermore, the Veteran and his wife testified that they had been married for 26 years and she is negative for HIV.

The Veteran submitted several U.S. Food and Drug Administration (FDA) recall notices dated in September and October 2005 for human tissue products for transplant.  The Veteran suggested that based on his research, the FDA had recalls for contaminated or tainted tissue during the time he underwent his spine surgeries which may have exposed him to HIV.

According to the medical evidence of record, the Veteran underwent a lumbar spinal fusion in October 2005 and a second surgery in May 2006 to remove hardware from his spine (both within his period of active duty service).  It was also reported that he received a bone graft during the May 2006 surgery.  

In a September 2007 clinical report, the Veteran's physician called him and notified him that his HIV test was abnormal.  He was told that the test could have been a false positive and that he needed to repeat the test, as well as take another test.  At that time, he believed that the only possibility of exposure would have been surgery in May 2006 when he received a spine bone graft.  

In October 2007, the Veteran's HIV test result was again positive.  The Veteran suggested again the bone graft surgery in 2006 may have exposed him to HIV.  Other than the surgery, the Veteran again stated he "had cuts on his hands from a church rebuilding project and was in contact with another person who also had a bleeding injury while on a supply run for the project" which also might have exposed him to HIV.  A treatment record dated later the same month noted a March 2007 HIV test was negative. 

According to a November 2009 Medical Evaluation Board assessment, Dr. L. C. Reitz concluded, "It has been determined that the HIV conversion occurred as a result of a contamination allograft used in his first lumbar fusion surgery, and [the Veteran] is now on anti-HIV Therapy.  His most recent HIV testing revealed a CD4 T-cell count of 778, and his viral load was undetectable.  He has never been symptomatic from his HIV status." 

The Board observes that all elements for the claim of service connection for HIV status have been met.  First, the medical evidence shows that the Veteran is HIV positive.  Second, the Board notes that the Veteran had surgeries during active military service which involved receiving a bone graft.  Third, the last element of service connection has also been satisfied.  In this regard, in November 2009, L. C. R. , MD related that it had been demonstrated that the Veteran's HIV conversion occurred as a result of a contaminated allograft used in his first lumbar fusion surgery.  In light of the foregoing, service connection for HIV has been substantiated.


ORDER

The appeal of service connection for a left wrist disability, arthritis of the right index finger, disability of the knees, bilateral hearing loss, tinnitus, sleep disorder, gastritis, diverticulitis, right inguinal hernia repair, and frequent urination is dismissed.

Entitlement to service connection for HIV is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


